DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 8/15/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 8/15/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Dmitrieva does no teach “automatically determine, based on the first ultrasound data, a first anatomical location on the subject from which at least some of the first ultrasound data was collected,” therefore, the rejection of 35 U.S.C. 103 should be removed (See Remarks pages 7-8).

In regard to Argument 2, Applicant/s state/s Dmitrieva in view of Hendriks does not teach on the claim 4, therefore, the rejection of 35 U.S.C. 103 should be removed (See Remarks page 8)

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states Dmitrieva teaches automatically determine, based on the first ultrasound data, a first anatomical location on the subject from which at least some of the first ultrasound data was collected, paragraph 45-paragraph 50. Dmitrieva teaches an ultrasound imaging data that is acquired with a positional tracking probe that may enable a processor of an ultrasound imaging system to determine the relative position of objects within the ultrasound images generated, paragraph 37. The probe position data may include positional information about the probe such as the position and orientation of the probe in 3D space. The ultrasound imaging system may enable user to register the probe with respect to patient’s anatomy, paragraph 37. For example, the ultrasound imaging system may be configured to associate the spatial location of the probe when placed at a relative anatomical landmarks (e.g. nipple of the breast, boundaries of the breast, etc.) with the respect of landmark, paragraph 37. The applicant is arguing that Dmitrieva does not teach the detecting of anatomical location via ultrasound image data. However, person ordinary skill in the art (POSITA) would determine that the term “ultrasound data” can be any type of data such as positional data, coordinate data, accelerometer data or etc. POSITA would not limit the ultrasound data to be only image data as how the Applicant is trying to make that argument. The opinion in In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim. See Giles Sutherland Rich, Extent of Protection and Interpretation of Claims--American Perspectives , 21 Int'l Rev. Indus. Prop.& Copyright L. 497, 499 (1990) (“The U.S. is strictly an examination country and the main purpose of the examination, to which every application is subjected, is to try to make sure that what each claim defines is patentable. To coin a phrase, the name of the game is the claim.”)."Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b). Therefore, the Examiner will maintain the rejection below.

In response to Argument 2, The Examiner respectfully disagrees. The Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rational are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection with Dmitrieva in view of Hendrinks, which is disclosed in detail below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 19, 20, 21, 22, 23, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dmitrieva et al (U.S. Patent Pub. No. 2021/0030392, hereafter referred to as Dmitrieva) in view of Hendrinks et al (U.S. Patent Pub. No. 2020/0015781, hereafter referred to as Hendrinks)

Regarding Claim 4, Dmitrieva teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to display a marker that was not displayed prior to automatically determining the first anatomical location on the subject from which at least some of the first ultrasound data was collected.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), to display a marker that was not displayed prior to automatically determining the first anatomical location on the subject (paragraph 57, paragraph 70-paragraph 73, Hendrinks teaches capturing the marker and then imaging the region and then tracking the marker location for development.) from which at least some of the first ultrasound data was collected (paragraph 57, paragraph 70-paragraph 74, Hendrinks teaches capturing ultrasound images and allowing placing of the marker in the ROI for tracking and viewing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be motivated to combine the references since lack of the required real-time feedback leads to significant percentage of positive margins that require additional surgeries in later stage (paragraph 4, Hendriks).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 5, Dmitrieva teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to modify a marker that was displayed prior to automatically determining the first anatomical location on the subject from which at least some of the first ultrasound data was collected.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), to modify a marker that was displayed prior to automatically determining the first anatomical location on the subject (paragraph 57, paragraph 70-paragraph 73, Hendrinks teaches capturing the marker and then imaging the region and then tracking the marker location for development.) from which at least some of the first ultrasound data was collected (paragraph 57, paragraph 70-paragraph 74, Hendrinks teaches capturing ultrasound images and allowing placing of the marker in the ROI for tracking and viewing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be motivated to combine the references since lack of the required real-time feedback leads to significant percentage of positive margins that require additional surgeries in later stage (paragraph 4, Hendriks).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Regarding Claim 19, Dmitrieva teaches an apparatus, comprising:
a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to:
receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.);
automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first= ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to display or modify a marker on an image of a body or a body portion such that the marker appears in the image of the body or body portion to be located at the first anatomical location on the subject.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), to display or modify a marker on an image of a body or a body portion such that the marker appears in the image of the body or body portion to be located at the first anatomical location on the subject (paragraph 57, paragraph 70-paragraph 74, Hendrinks teaches capturing ultrasound images and allowing placing of the marker in the ROI for tracking and viewing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be motivated to combine the references since lack of the required real-time feedback leads to significant percentage of positive margins that require additional surgeries in later stage (paragraph 4, Hendriks).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 20, Dmitrieva in view of Hendrinks discloses wherein the image of the body or body portion does not change as the processing device moves (paragraph 70-paragraph 75, Hendrinks).

Regarding Claim 21, Dmitrieva teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) form which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to display or modify text describing the first anatomical location.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to display or modify text describing the first anatomical location (paragraph 71-paragraph 76, Hendrinks teaches display the anatomical location for display, the Examiner interprets that the term “or” only one limitation needs to be meet.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be motivated to combine the references since lack of the required real-time feedback leads to significant percentage of positive margins that require additional surgeries in later stage (paragraph 4, Hendriks).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 22, Dmitrieva in view of Hendrinks discloses wherein the processing device is configured, when displaying the first indication, to display a symbol next to the text describing the first anatomical location (paragraph 47, Dmitrieva teaches the ROI can be labeled).

In regards to Claim 23, Dmitrieva in view of Hendrinks discloses wherein the processing device is configured, when displaying the first indication, to strike through the text describing the first anatomical location (paragraph 47, Dmitrieva teaches the ROI can be labeled and since the alphanumeric character can be used the examiner interprets that strike through can also be used.).

Regarding Claim 30, Dmitrieva teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.);
automatically determine, based on the second ultrasound data, a second anatomical location on the subject from which at least some of the second ultrasound data was collected (Figure 4 item 406, item 410, paragraph 41-paragraph 42, Dmitrieva teaches capturing images of the patient with ultrasound images and in the bottom corner of the figure, you can see model showing the model breast of the imaging and marker); and 
simultaneously display the first indication of the first anatomical location and a second indication of the second anatomical location (Figure 4 item 406, item 410, paragraph 41-paragraph 42, Dmitrieva teaches capturing images of the patient with ultrasound images and in the bottom corner of the figure, you can see model showing the model breast of the imaging and marker).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is further configured to: receive, by the processing device, second ultrasound data collected from the subject by the ultrasound device.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), wherein the processing device is further configured to: receive, by the processing device (paragraph 66, paragraph 67, Hendrinks teaches capturing multiple ultrasound images and merging the images.), second ultrasound data collected from the subject by the ultrasound device (paragraph 66, paragraph 67, Hendrinks teaches capturing multiple ultrasound images and merging the images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be motivated to combine the references since lack of the required real-time feedback leads to significant percentage of positive margins that require additional surgeries in later stage (paragraph 4, Hendriks).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Suresh et al U.S. Patent Publication No. 2020/0187901.
Gupta et al U.S. Patent Publication No. 2018/0308247.
Abe et al U.S. Patent Publication No. 2017/0265843.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/            Primary Examiner, Art Unit 2664